NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Argued November 19, 2014 
                               Decided December 19, 2014 
                                             
                                         Before 
 
                        DIANE P. WOOD, Chief Judge 
                         
                        MICHAEL S. KANNE, Circuit Judge 
                         
                        JOHN DANIEL TINDER, Circuit Judge 
 
No. 14‐1883 
 
JENNIFER LOVETTE‐CEPHUS,                        Appeal from the United States District 
      Plaintiff‐Appellant,                      Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 13 C 2118 
VILLAGE OF PARK FOREST,                          
      Defendant‐Appellee.                       Samuel Der‐Yeghiayan, 
                                                Judge. 
 
                                       O R D E R 

        Jennifer Lovette‐Cephus, an African American, appeals the grant of summary 
judgment against her in this equal‐protection action against the Village of Park Forest 
under either a race‐based or “class‐of‐one” theory. After attempting unsuccessfully to 
open a storefront bakery, Lovette‐Cephus sued the Village for allegedly imposing 
stricter business‐licensing requirements on her proposed bakery than on a similar 
business owned by a Caucasian woman. Because Lovette‐Cephus has not provided 
evidence of the Village’s municipal liability or discrimination, we affirm. 
         
        The Village prevailed at summary judgment, so we recite the facts in the light 
most favorable to Lovette‐Cephus, the opposing party. See Vance v. Ball State Univ., 646 
No. 14‐1883                                                                           Page 2 
 
F.3d 461, 465 (7th Cir. 2011), aff’d, 133 S. Ct. 2434 (2013). Lovette‐Cephus applied in 
June 2011 to the Village’s Economic Development and Planning Department for a 
license to operate an eat‐in bakery at a downtown storefront. The Village’s 
Health Department informed her that she had to install a three‐compartment sink at her 
bakery, but she later realized that she could not afford to do so. She learned that she 
could avoid that requirement, however, if she prepared her baked goods at a rented 
commercial kitchen rather than at her bakery. 
 
       Lovette‐Cephus then revised her application for a business license. Her bakery 
would feature an eating area for customers and serve only prepackaged baked goods 
that were prepared off premises at a rented commercial kitchen. Soon after, Jenise 
Ervin, the Village’s Director of Public Health, notified Lovette‐Cephus that, because her 
bakery was a “food service commercial business,” Illinois’s Food Service Sanitation 
Code, see ILL. ADMIN. CODE tit. 77, pt. 750, required it to have a three‐compartment sink. 
According to Ervin, the plan to use a rented commercial kitchen “seems to be an 
arrangement that some temporary food vendors have that don’t own a commercial 
business location”; those vendors, Ervin explained, have different “hand washing set up 
guidelines.” Citing the cost of installing the three‐compartment sink, Lovette‐Cephus 
abandoned her plan to open a bakery in the Village. 
 
       Lovette‐Cephus soon learned that in 2011 and 2012 the Village had granted a 
business license to a Caucasian woman, Tina Anderson, to sell baked goods. Anderson 
had initially considered converting her garage into a commercial kitchen, but decided 
not to do so after Village officials informed her that she would have to install a 
three‐compartment sink and other equipment. Later, Anderson received a license to sell 
goods that were baked, packaged, and frozen at a commercial kitchen in Chicago and 
then stored in a freezer in her home. She used her home as a “base of operations” and 
sold her products mainly at the Village’s farmers’ market. 
 
       Lovette‐Cephus then sued the Village for discrimination in violation of the Equal 
Protection Clause of the Fourteenth Amendment. See 42 U.S.C. § 1983. She alleged that 
the Village had acted out of “ill‐will” in “placing requirements” on her that it did not 
expect of “similarly situated white individuals.” The Village understood 
Lovette‐Cephus to allege discrimination based both on race and a “class‐of‐one” theory 
and eventually moved for summary judgment, arguing principally that Lovette‐Cephus 
could not prove that the municipality was liable for the alleged discrimination.  
 
No. 14‐1883                                                                                 Page 3 
 
         In response Lovette‐Cephus specified that her equal‐protection rights had been 
violated by three Village employees who, she asserted, were final policymakers for the 
Village: Monica DeLord, an administrative assistant for the Economic Development and 
Planning Department; Ervin, the Director of Public Health; and John Ostenburg, the 
Village’s Mayor. Lovette‐Cephus asserted that DeLord and Ervin had treated her 
differently than Anderson by, among other things, “forc[ing]” her to install a 
three‐compartment sink. Lovette‐Cephus added that Ostenburg “did not bother to 
follow up” for “almost a year” after she e‐mailed him regarding her difficulty in 
obtaining a business license.  
          
         The district court granted summary judgment for the Village. The court first 
addressed municipal liability and determined that Lovette‐Cephus failed to show that 
the Village had an express policy or custom to discriminate against business‐license 
applicants who are African American. Nor, the court continued, did Lovette‐Cephus 
show that DeLord, Ervin, or Ostenburg “had final policymaking authority with respect 
to the Village’s business licensing process.” Although the court said nothing about the 
race‐discrimination claim, it considered and rejected the merits of the class‐of‐one claim 
because Lovette‐Cephus had not established that she was similarly situated to 
Anderson, who had not sought to operate a storefront bakery.  
          
         On appeal, Lovette‐Cephus generally challenges the district court’s conclusion 
that she failed to prove municipal liability based on actions taken by one of the Village’s 
final policymakers. But as the district court properly explained, she did not submit any 
evidence showing that the individuals connected to the Village’s business‐licensing 
process had final policymaking authority. See Monell v. Depʹt of Soc. Servs., 436 U.S. 658, 
694 (1978); Milestone v. City of Monroe, Wis., 665 F.3d 774, 780 (7th Cir. 2011). 
Lovette‐Cephus fingered DeLord, Ostenburg, and Ervin as final policymakers who 
discriminated against her. DeLord and Ostenburg are dealt with easily: DeLord, an 
administrative assistant, by definition did not make final policy decisions, and even if 
Ostenburg, the Village’s mayor, did, Lovette‐Cephus’s accusation that he failed to 
promptly respond to an e‐mail does not assert a constitutional violation. As for Ervin, 
the Director of Public Health, the court was correct to say that Lovette‐Cephus failed to 
point to state law or custom establishing that the Village “delegated authority to [Ervin] 
to make policy on its behalf.” Ball v. City of Indianapolis, 760 F.3d 636, 643 (7th Cir. 2014); 
see Jett v. Dallas Indep. Sch. Dist., 491 U.S. 701, 737 (1989); Wragg v. Vill. of Thornton, 604 
F.3d 464, 468 (7th Cir. 2010).  
          
No. 14‐1883                                                                              Page 4 
 
            In addition, Lovette‐Cephus argues for the first time on appeal that the district 
court wrongly ruled that she failed to show municipal liability despite evidence that the 
Village maintained a policy or custom to deny operating licenses based on race. 
See Monell, 436 U.S. at 694. But she neither made this argument in the district court, nor 
submitted any evidence in support, so the district court properly concluded that she 
failed to prove municipal liability based on a discriminatory policy or custom.  
             
            Lovette‐Cephus also challenges the district court’s rejection of her underlying 
equal‐protection claims. She says that because both she and Anderson sought business 
licenses to sell baked goods, they “would be expected to be held to the same health 
department standards” and thus the court should have recognized Anderson as a 
proper comparator with respect to both her race‐based and class‐of‐one claims.  
             
            Our Monell analysis disposes of Lovette‐Cephus’s claims, see Milestone v. City of 
Monroe, Wis., 665 F.3d 774, 780 (7th Cir. 2011); Gernetzke v. Kenosha Unified Sch. Dist. No. 
1, 274 F.3d 464, 467 (7th Cir. 2001), but we also agree with the district court that 
Lovette‐Cephus failed to prove discrimination. She did not submit any evidence 
supporting her race‐discrimination claim either directly or indirectly under McDonnell 
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). See Xiong v. Wagner, 700 F.3d 282, 296 
(7th Cir. 2012) (applying indirect method to equal‐protection claim). Under the indirect 
approach, Lovette‐Cephus had to show that she and Anderson, a Caucasian, were 
“similarly situated . . . in all relevant respects,” but were nevertheless “treated 
differently.” Harvey v. Town of Merrillville, 649 F.3d 526, 530–31 (7th Cir. 2011); see Brown 
v. Budz, 398 F.3d 904, 916 (7th Cir. 2005). But Lovette‐Cephus did not submit any 
evidence contradicting Ervin’s statement that she must install a three‐compartment sink 
because a “food service commercial business” such as hers is subject to different health 
standards than a “temporary food vendor[].”1 In fact, the two women’s businesses differ 
in that Lovette‐Cephus intended to open an eat‐in storefront bakery and Anderson 
operated a home‐based business selling goods mainly at a farmers’ market. With 
respect to her class‐of‐one claim, Lovette‐Cephus failed to show that the Village 
discriminated against her for “personal reasons,” Del Marcelle v. Brown Cnty. Corp., 680 
                                                 
1 Temporary food‐service establishments, according to Illinois’s Food Service Sanitation 

Code, apparently are exempt from maintaining a three‐compartment sink. The Code 
requires instead that they have available “[e]nough potable water . . . for food 
preparation, for cleaning and sanitizing utensils and equipment and for handwashing.” 
Compare ILL. ADMIN. CODE tit. 77, § 750.1640 with id. § 750.820(a) (generally requiring a 
three‐compartment sink). 
No. 14‐1883                                                                              Page 5 
 
F.3d 887, 889 (en banc) (Posner, J., lead opinion) (italics omitted), or that the Village 
intentionally discriminated against her and singled her out without any rational basis, 
id. at 913 (Wood, J., dissenting). See Park v. Ind. Univ. Sch. of Dentistry, 692 F.3d 828, 833 
(7th Cir. 2012). Although she tried to prove the absence of rational basis by casting 
Anderson as one similarly situated who was treated more favorably, see Vill. of 
Willowbrook v. Olech, 528 U.S. 562, 564–65 (2000); Fares Pawn, LLC v. Ind. Dep’t of Fin. 
Insts., 755 F.3d 839, 845 (7th Cir. 2014), she did not establish that she and Anderson were 
similarly situated.  
                                                                                   AFFIRMED.